Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
In Claim 20:
At line 1: after “according to claim”, “15” was deleted and - -1- - was added.
In Claim 21:
At line 1: after “according to claim“, “15” was deleted and - -1- - was added.
Reason for Amendment:
Claims 20 and 21 depended from cancelled claim 15. These claims were amended to depend from claim 1 which now contains the subject matter of claim 15.

Reasons for Allowance
Claims 1, 2, 7, 16, 17, 19-21, 23, 24, and 26-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has incorporated previously indicated allowable subject matter into independent claim 1. The specific limitation of “wherein the pouring aid device is adjustable between at least an open position in which liquid can exit the container through the pouring tube, and a storage position in which the pouring tube is closed off”, 
For example, US PGPub 2015/0096644 (Lee) discloses a pouring aid comprising a neck part (16) configured to fit in an opening of a container, a pouring tube (40), in communication with a liquid channel (90) of the neck part, an air tube (18), in fluid communication with an air channel (88), of the neck part. However, Lee doesn’t disclose the limitation described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JASON K NIESZ/Primary Examiner, Art Unit 3753